Order entered July 15, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-14-00469-CV

                         IN THE INTEREST OF D.T.S., A CHILD

                     On Appeal from the 254th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-03-1889-R

                                         ORDER
       We GRANT appellant’s July 13, 2014 motion to extend time to file brief and ORDER

the brief be filed no later than July 30, 2014. No further extensions will be granted absent

exigent circumstances.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE